Exhibit 21 SUBSIDIARIES OF STEINER LEISURE LIMITED Name of Subsidiary Jurisdiction of Incorporation Owned by Steiner Leisure Limited Cosmetics Limited The Bahamas Steiner Spa Asia Limited The Bahamas Steiner Spa Resorts Limited The Bahamas Steiner Transocean Limited The Bahamas Steiner U.S. Holdings, Inc. Florida Owned by Steiner U.S. Holdings, Inc. Bliss World Holdings, Inc. Florida Florida Luxury Spa Group, Inc. Florida Ideal Image Development, Inc. Delaware Mandara PSLV, LLC Florida Mandara Spa (Hawaii) LLC Florida Steiner Beauty Products, Inc. Florida Steiner Education Group, Inc. Florida Steiner Management Services, LLC Florida Steiner Spa Resorts (Connecticut), Inc. Florida Steiner Spa Resorts (Nevada), Inc. Florida Owned by Bliss World Holdings, Inc. Bliss World LLC Florida Owned by Steiner Education Group, Inc. FCNH, Inc. Florida Mid-Atlantic Massage Therapy, Inc. Florida SEG Cort LLC Florida Virginia Massage Therapy, Inc. Florida Owned by Steiner Transocean Limited Mandara Spa (Cruise I) L.L.C. Delaware Mandara Spa (Cruise II) L.L.C. Delaware Owned by Steiner Spa Asia Limited Mandara Spa Asia Limited British Virgin Islands Owned by Steiner Spa Limited Mandara Spa LLC Delaware Owned by Cosmetics Limited Elemis Limited United Kingdom
